Fourth Court of Appeals
                               San Antonio, Texas
                                   September 2, 2016

                                  No. 04-16-00131-CV

                 REGENT CARE CENTER AT MEDICAL CENTER,
                                Appellant

                                           v.

                                   William HOLLIS,
                                        Appellee

                 From the County Court at Law No. 5, Bexar County, Texas
                                 Trial Court No. 380950
                       Honorable Karen A. Crouch, Judge Presiding


                                     ORDER
       Appellant’s second request for an extension of time to file its brief is GRANTED.
Appellant’s brief is due on October 10, 2016.


                                                _________________________________
                                                Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2016.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court